On November 20, 1991, in regards to Cause # DC 91-39, the Court ordered that the defendant be punished by confinement in the Montana State Prison, for a term of ten (10) years with none suspended, with a consecutive term of seven (7) years in the Montana State Prison as a persistent felony offender, with none suspended for a total of seventeen (17) years in the Montana State Prison, with none suspended. The Court finds the defendant a non-dangerous offender for purposes of parole. The Court further orders that the defendant shall receive credit for time served in the Lake County Jail from March 26, 1991 to October 23, 1991, of 211 days. The Court further orders that Count II, Criminal Possession of Drug Paraphernalia, a Misdemeanor, as specified in MCA 45-10-103 in DC 91-39 is hereby dismissed and that in DC 91-61 all counts: Criminal Sale of Dangerous Drugs, a Felony, Count I, as specified in MCA 45-9-101(1) and Criminal Possession With Intent to Sell, a Felony, Count II, as specified in MCA 45-9-103(1) are hereby dismissed. The Court further orders that the defendant shall pay the Twenty Dollars ($20.00) surcharge, as required by law, which shall be paid to the Clerk ofthe District Court. On December 18, 1991, in regards to Cause # DC 91-107, the Court ordered that the defendant be punished by confinement in the Montana State Prison for a term of ten (10) years on Count I, Felony Assault, a Felony with none suspended, and for a term of ten (10) years in the Montana State Prison on Count II, Escape, a Felony, with none suspended. The sentence imposed on Count II shall run consecutively to the sentence imposed on Count I. The defendant shall receive credit for time served in the Lake County Jail, since his arrest on October 26, 1991, which as of the date of this Judgment totals fifty-three (53) days. The sentences imposed *16above shall run consecutively to the sentence imposed on Lake County Cause DC 91-39. The Court further orders that the defendant shall be designated a dangerous offender for purposes of his parole under MCA 46-18-404.
DATED this 19th day of April, 1995.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
The Sentence Review Board presumes Judge Harkin’s judgment is correct and that the assault charges should run consecutive with the escape charges. The panel disagrees with the defendant’s contention that there was no violence involved or that it was not a dangerous situation.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Daniel Kenmille for representing himself in this matter.